Citation Nr: 0803084	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right foot.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1992 and from January 2002 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Subsequently, the case was transferred to the 
Houston, Texas RO.  In November 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the issues 
on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected retropatellar pain 
syndrome of the right knee is manifested by extension of zero 
degrees and flexion limited to 125 degrees; no instability or 
significant functional impairment is objectively shown.

2.  The veteran's service-connected retropatellar pain 
syndrome of the left knee is manifested by extension of zero 
degrees and flexion limited to 125 degrees; no instability or 
significant functional impairment is objectively shown

3.  The veteran's service-connected degenerative arthritis of 
the right foot is productive of no more than moderate 
impairment.

4.  The veteran's service-connected degenerative arthritis of 
the left foot is productive of no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 
evaluation in excess of 10 percent for retropatellar pain 
syndrome of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5260, 5261 (2007).

2.  For the entire appeal period, the criteria for an initial 
evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5260, 5261 (2007).

3.  For the entire appeal period, the criteria for an initial 
evaluation in excess of 10 percent for degenerative arthritis 
of the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 
(2007).

4.  For the entire appeal period, the criteria for an initial 
evaluation in excess of 10 percent for degenerative arthritis 
of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board observes that the veteran has appealed the initial 
evaluations assigned to his bilateral knee and foot 
disabilities.  As such, the severity of the disability will 
be considered during the entire period on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
  
In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6.

A.  Retropatellar Pain Syndrome of the Right and Left Knee

During the November 2007 hearing, the veteran complained of 
pain, for which he takes prescription pain medication, and 
also noted that he wears braces on his knees.  He complained 
of weakness, instability, and pain, especially when climbing 
up and down stairs.  

The veteran's right and left knee disabilities have been 
evaluated as 10 percent disabling under DC 5261.  Diagnostic 
code 5261 provides that a 10 percent rating is warranted for 
extension limited to 10 degrees, and 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5261.  Under DC 5260, a 10 percent rating is 
warranted for flexion limited to 45 degrees, and a 20 percent 
rating is warranted for flexion limited to 30 degrees.  38 
C.F.R. § 4.71a, DC 5260.  The standardized range of motion 
for the knee is flexion to 140 degrees and extension to zero 
degrees.  38 C.F.R. § 4.71, Plate II. 

During the April 2003 VA examination, the veteran was 
diagnosed with bilateral retropatellar syndrome.  He 
complained of pain and noted functional impairment in walking 
and standing for long periods of time as well as squatting, 
jumping, and driving.  Range of motion was noted as zero to 
125 degrees, bilaterally.  The examiner added that the range 
of motion for both knees was additionally limited by lack of 
endurance but not pain, fatigue, weakness, or incoordination.  
There was no ankylosis, and the drawer and McMurray tests 
were negative, bilaterally.  There was crepitus in both 
knees.  X-rays showed degenerative arthritic changes in both 
knees.  

VA treatment records noted that the veteran wears braces for 
history of knee instability.  During an October 2004 physical 
therapy session, the veteran complained of popping and giving 
way sensation but denied locking.  However, upon examination, 
he was noted to have full range of motion and negative 
Lachman, McMurray, and varus/valgus tests.  

In January 2006, the veteran underwent an additional VA 
examination.  He walked into the clinic without assistance, 
with no evidence of an antagic gait.  He noted pain greater 
on the right than the left.  He complained of flare-ups 
brought on by sitting more than three hours, standing more 
than fifteen minutes, getting in and out of a car, running, 
and squatting.  He denied any episodes of swelling, locking, 
or giving way but noted occasional buckling of both knees.  
He was noted as wearing knee braces.  The knees were non-
tender to palpation.  Range of motion for both knees was zero 
to 125 degrees, with passive range of motion to 135 degrees 
bilaterally (which was limited further by his body mass).  
There was no evidence that function was additionally limited 
by pain, fatigue, weakness, incoordination, or lack of 
endurance.  The veteran experienced knee pain, right greater 
than left, on repetition and active range of motion against 
resistance.  The examiner stated that there was no evidence 
of instability, and Lachman and McMurray tests were negative 
bilaterally.  Both knees had a slight retropatellar crepitus 
through both active and passive range of motion and special 
maneuvers.   

This is clear evidence of limitation of motion, and 
particularly, limitation of  flexion.  Despite that 
limitation, however, it still does not even reach the 
noncompensable rating under DC 5260.  Both the April 2003 and 
January 2006 VA examination noted extension to zero degrees.  
Therefore, the requirements for a higher revaluation under DC 
5261 are not met.    
 
Although the veteran has been treated with knee braces, there 
is no medical evidence establishing that the veteran suffers 
from instability.  The January 2006 examination specifically 
noted that there was no instability in either knee.  
Therefore, a separate rating under DC 5257 is not warranted.  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the 
veteran's reports of bilateral knee symptoms have been 
considered.  However, there is no competent medical evidence 
to support a higher rating in this case.  

In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

B.  Degenerative Arthritis of the Right and Left Foot

During the November 2007 hearing, the veteran complained of 
pain, for which he takes prescription pain medication, and 
also noted that he has to wear inserts to prevent his ankles 
from "giving out."  He noted weakness, instability, and 
pain when climbing up and down stairs.  

The veteran's right and left foot disabilities have been 
evaluated as 10 percent disabling under DC 5284.  Diagnostic 
Code 5284 provides that a 10 percent rating is warranted for 
moderate foot injuries.  A 20 percent rating contemplates 
moderately severe impairment, and a 30 percent rating is 
assigned for severe foot injuries.  If actual loss of use of 
the foot, a 40 percent rating will be assigned.  38 C.F.R. § 
4.71a, DC 5284. 

During the April 2003 VA examination, the veteran was 
diagnosed with degenerative arthritis of both feet.  He 
complained of pain, stiffness, and fatigue as well as with 
functional impairment over long periods of standing and 
walking.  On examination, there was no painful motion, edema, 
disturbed circulation, weakness, atrophy, or tenderness.  
There were no signs of pes planus or other deformities of the 
feet, including hammer toes, Morton's disease, hallux valgus, 
and hallux rigidus.  Palpation of the plantar surfaces 
revealed no tenderness.  Dorsiflexion of all toes revealed no 
pain, and dorsiflexion of the ankle joint revealed no 
limitation.  The veteran had no limited function of standing 
or walking, but he was noted as wearing arch supports.  X-
rays noted degenerative changes of both feet.  VA clinic 
records noted complaints of numbness and tenderness in both 
feet.  

In August 2005, the veteran underwent an additional VA 
examination where he complained of plantar fascial soreness 
of the soles of both feet.  He stated that his symptoms are 
aggravated by standing and ambulatory activities.  On 
examination, the veteran demonstrated a tight gastroc soleus 
complex of passive dorsiflexion of both feet, limited at the 
level of the ankles to perpendicular with the knees extended.  
He demonstrated normal longitudinal arch architecture 
bilaterally and symmetrically with normal form and function 
of tibialis posterior and tendo-Achilles.  The veteran had 
normal gait, walking, and weight bearing.  There was no 
evidence of distance walking limitation.  He was noted as 
tender to palpation in the course of the plantar fascia in 
the soles of the feet.  Ankle joints were noted as stable to 
anterior drawer examination without swelling, deformity, or 
limitation.  There was no painful motion, edema, weakness, 
instability, or tenderness, with the exception of the plantar 
fascial tenderness.  Ranges of motion were not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
There was no pain upon manipulation of either foot.  The 
examiner noted that the veteran does not require assistive 
devices, and he stated that there was no evidence of 
degenerative arthritis of either foot.  He added that he 
would characterize the veteran as having minimal or no 
functional impairment in employment.    

Based on the above medical evidence, the Board finds that the 
degenerative arthritis of the right and left foot do not 
reflect a moderately severe evaluation.  Specifically, the VA 
examinations revealed no deformity of either foot.  
Furthermore, the August 2005 VA examination noted no evidence 
of degenerative arthritis in either foot and characterized 
the veteran as only having minimal to no functional 
impairment.  Even with consideration of his subjective 
complaints and the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
the preponderance of the evidence establishes that the 
degenerative arthritis of the right and left feet is 
productive of less than moderately severe impairment.     
  
The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have acquired flat foot, bilateral weak foot, claw foot, 
Morton's disease, hallux valgus, hallux rigidus, hammer toe, 
or malunion or nonunion of the tarsal or metatarsal bones to 
warrant an evaluation under Diagnostic Codes 5276, 5277, 
5280-5283.  See 38 C.F.R. § 4.71a, DC 5276-5283.

In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

III.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Regardless, sufficient notice was provided in 
January 2006.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is, therefore, 
inherent in the claim that the veteran had actual knowledge 
of the rating element of his claim.  In addition, he was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal by 
correspondence dated in March 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinic records 
from the South Texas Veterans' Health Care System, and in 
November 2007, he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, the appellant was afforded a VA medical 
examination in August 2005 and January 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


















ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the left foot is denied.



____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


